United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
DEPARTMENT OF THE ARMY, AVIATION &
MISSILE COMMAND, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0689
Issued: August 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 12, 2018 appellant filed a timely appeal from a January 30, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated July 13, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
a hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 15, 2016 OWCP accepted that appellant, then a 64-year-old electrical
avionics inspector, sustained a sprain of the medial collateral ligament of his left knee on
October 20, 2016 when he climbed into the cockpit of a Blackhawk helicopter and hit his left knee
on a metal step while in the performance of duty. Appellant did not stop work.
In a November 23, 2016 report, Dr. Mark Yelderman, an attending Board-certified
anesthesiologist, with whom appellant sought treatment, indicated that he was not prescribing any
medication for appellant and that he was releasing appellant from his care.
On April 24, 2017 appellant filed a notice of recurrence (Form CA-2a) claiming a
recurrence of his need for medical treatment on December 12, 2016 due to his October 20, 2016
employment injury. He submitted medical evidence in support of his claim, including a
December 12, 2016 report of Dr. Yelderman.
By decision dated July 13, 2017, OWCP denied appellant’s claim for a recurrence of
disability on December 12, 2016 due to his October 20, 2016 employment injury because he failed
to submit sufficient medical evidence to establish that he required additional medical treatment
due to a worsening of his accepted work-related condition, without intervening cause.
On July 24, 2017 appellant requested a hearing with a representative of OWCP’s Branch
of Hearings and Review.
In a November 17, 2017 letter, a representative of OWCP’s Branch of Hearings and
Review notified appellant that a telephone hearing was scheduled for January 19, 2018 at 1:30
p.m., Eastern Standard Time, and provided a telephone number for appellant to call at that date
and time.
By decision dated January 30, 2018, the same OWCP hearing representative determined
that appellant abandoned his request for a hearing. She indicated that he had failed to appear for
the hearing scheduled for January 19, 2018 despite receiving proper notice at least 30 days in
advance, and did not contact OWCP either prior or subsequent to the scheduled hearing to explain
his failure to appear.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.2 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the hearing to the claimant and any

2

20 C.F.R. § 10.616(a).

2

representative at least 30 days before the scheduled date.3 OWCP has the burden of proving that
it properly mailed to the claimant and any representative a notice of a scheduled hearing.4
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant
to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing.5
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
a hearing.
Following OWCP’s July 13, 2017 decision denying his claim for a recurrence of a need for
medical treatment, appellant filed a timely request for a telephone hearing with a representative of
OWCP’s Branch of Hearings and Review. In a November 17, 2017 letter, OWCP’s hearing
representative notified appellant of the scheduled telephone hearing for January 19, 2018 at 1:30
p.m., Eastern Standard Time, and provided a telephone number for appellant to call at that date
and time. OWCP’s Branch of Hearings and Review properly sent the notice to appellant’s address
of record.6 Appellant failed to call in for the scheduled hearing.7 He did not request a
postponement or provide any explanation to OWCP for his failure to attend the hearing within 10
days of the scheduled hearing. As appellant did not request a postponement, did not call in to the
scheduled hearing, and did not provide any notification to OWCP within 10 days of the scheduled
hearing explaining his failure to appear, the Board finds that he abandoned his request for an oral
hearing.8
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
a hearing.

3

Id. at § 10.617(b).

4

T.P., Docket No. 15-0806 (issued September 11, 2015).

5

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6(g) (October 2011).
6

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is called the mailbox rule. See James A. Gray, 54 ECAB 277 (2002).
7

On appeal appellant contends that he called OWCP’s hearing representative at the appropriate time, but was not
able to get through on the telephone line to speak to anyone. However, appellant did not explain how the evidence of
record supports this contention.
8

See supra note 5; see also R.S., Docket No. 15-1358 (issued December 4, 2015).

3

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

